       Case 1:18-cv-11211-JMF Document 4 Filed 12/04/18 Page 1 of 21




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
____________________________________________

AMES RAY,                                        Index No.: 1:18-cv-11211-JMF

                          Plaintiff,
                                                  COMPLAINT
-against-

                                                 ECF Case
BALESTRIERE FARIELLO LLP,
JOHN G. BALESTRIERE and JOHN DOES 1-5            JURY TRIAL DEMANDED

                          Defendants.

__________________________________________



Counsel for Plaintiff

David Anziska
Law Offices of David Anziska
115 Montague Street, Suite 5A
Brooklyn, NY 11201
Phone (914) 216-3540
Email david@anziskalaw.com
            Case 1:18-cv-11211-JMF Document 4 Filed 12/04/18 Page 2 of 21



       Plaintiff Ames Ray (“Ames” or “Plaintiff”) brings the above-captioned action against

defendants Balestriere Fariello, LLP, John G. Balestriere (“Balestriere”) and John Does 1-5

(collectively, with Balestriere and Balestriere Fariello LLP, the “Defendants”). Plaintiff’s

allegations are based on the investigation of its counsel, including but not limited to reviews of

pertinent documents, such as emails, and interviews with various principal participants, and are

thus made on information and belief, except as to individual actions of Plaintiff, as to which

Plaintiff has personal knowledge.

                               NATURE OF THE ACTION

       1.       Defendants represented Plaintiff between October 2010 and December 2015 in

two separate lawsuits between Plaintiff and Christina Ray, his ex-wife, and other related parties

over a series of fraudulent conveyances she made during 2008 and 2009 to her former counsel

and her consulting business in order to avoid paying Plaintiff a debt of at least $974,610.79.

       2.       This action arises from Defendants’ representation of Plaintiff in his second

lawsuit against Ms. Ray for fraudulent conveyance filed in New York Supreme Court following

the dismissal of a similar action by the First Department, Appellate Division, in July 2013.

       3.       Specifically, beginning in 2013, when Plaintiff was in the process of deciding

whether to file a second fraudulent conveyance lawsuit against Ms. Ray, Defendants engaged in

a pattern of breaches of fiduciary duty by failing to inform Plaintiff that there was a conflict of

interest between them, given their expectation that the projected presiding judge in the case, New

York Supreme Court Justice Charles E. Ramos, would impose sanctions against both Plaintiff

and Defendants for Plaintiff’s filing a second fraudulent conveyance lawsuit and would have to

decide how to apportion the sanctions between them. Plaintiff fully expected the First




                                                  1
            Case 1:18-cv-11211-JMF Document 4 Filed 12/04/18 Page 3 of 21



Department, Appellate Division, to ultimately overturn any adverse ruling by Justice Ramos, as

it had previously done on multiple occasions.

       4.       In fact, this conflict of interest would boil over spectacularly in December 2015,

when Defendants, on the eve of a sanctions hearing set by Justice Ramos for Plaintiff’s filing a

second fraudulent conveyance lawsuit, placed their own pecuniary and reputational interests

above those of Plaintiff’s by repeatedly threatening to withdraw as counsel and disclose

confidential and privileged communications between Plaintiff and Defendants to Ms. Ray, in

order to strong-arm Plaintiff into settling on adverse terms and not file a lawsuit against Donald

E. Watnick and Julie Stark, Ms. Ray’s counsel, under New York Judiciary Law § 487 for making

a number of deceitful and untruthful misstatements about Plaintiff.

       5.       Defendants’ actions were rooted in their desperation not to anger Ms. Ray’s

counsel so that they could settle their client’s request for sanctions without requiring Justice

Ramos to issue a formal, written decision imposing them on Defendants, thereby protecting their

reputations and safeguarding their professional standing.

       6.       As a result of Defendants’ repeated threats to withdraw as counsel and disclose

confidential and privileged communications to Ms. Ray, Plaintiff concluded Defendants had

abandoned him and was subsequently forced to find new counsel mere days before the sanctions

hearing was held, substantially prejudicing Plaintiff at the hearing while throwing his life into a

tailspin. Justice Ramos ultimately levied sanctions against Plaintiff and Defendants for

attorneys’ fees and costs, totaling $35,154.53, after previously dismissing Plaintiff’s second

fraudulent conveyance action against Ms. Ray. Plaintiff was forced to retain a new counsel,

spending thousands of additional dollars, to pursue the appeal of Justice Ramos’s sanctions order




                                                  2
             Case 1:18-cv-11211-JMF Document 4 Filed 12/04/18 Page 4 of 21



and dismissal, which the First Department granted in part and denied in part, vacating the award

of sanctions while reaffirming the lawsuit’s dismissal on technical grounds.

        7.       Compounding problems, Defendants have refused to release to Plaintiff his

litigation file, which dates all the way back to 2010, despite repeated requests from Plaintiff and

his counsel to do so, prejudicing Plaintiff in filing a third fraudulent conveyance lawsuit against

Christina Ray and her consulting company and his appeal of a recent order by Justice Ramos, yet

again, dismissing Plaintiff’s 1998 action against Ms. Ray and granting her request for attorney

fees. Instead, Defendants have attempted to extort Plaintiff, expressly conditioning the return of

the ligation file in exchange for Plaintiff paying purported outstanding legal invoices for work

done after Defendants walked away from Plaintiff and ceased their legal relationship.

        8.       In total, Defendants collected hundreds of thousands of dollars for representing

Plaintiff in both fraudulent conveyance lawsuits, including tens of thousands of dollars for

representing Plaintiff in the second fraudulent conveyance lawsuit.

        9.       Accordingly, Plaintiff now asserts claims of breach of fiduciary duty, negligent

infliction of emotional distress, conversion and disgorgement of attorney fees against Defendants

and multiple violations of New York Rules of Professional Conduct ¶¶ 1.16(e) and 1.7(a)(2).

Plaintiff seeks an order requiring that Defendants return his entire litigation file; all relevant

monetary damages, including compensatory and punitive damages; the disgorgement of attorney

fees paid by Plaintiff to Defendants for representing him in prosecuting the second fraudulent

conveyance lawsuit; and any additional relief that this Court deems necessary and appropriate.

                                JURISDICTION AND VENUE

        10.      The Court has jurisdiction over this action, pursuant to 28 U.S.C. § 1332(a)(1)

and § 1348, because the matter in controversy exceeds the sum of $75,000, exclusive of interest




                                                   3
            Case 1:18-cv-11211-JMF Document 4 Filed 12/04/18 Page 5 of 21



and costs, and during the relevant period Plaintiff and Defendants were citizens of different

states.

          11.   Venue is proper under 28 U.S.C. § 1391(e)(2) because the events giving rise to

Plaintiff’s claims took place within the boundaries of the Southern District of New York.

                                              PARTIES

          12.   Plaintiff Ames Ray is a citizen of the State of Texas and was represented by the

Defendants between October 2010 and December 2015 in two separate lawsuits he filed against

Christina Ray and other related parties over fraudulent conveyances she made in 2008 and 2009.

In total, Plaintiff paid Defendants in excess of hundreds of thousands of dollars to represent him.

          13.   Defendant Balestriere Fariello LLP is located on 225 Broadway, 29th Floor, New

York, New York 10007. Between 2010 and 2015, it represented Plaintiff on two fraudulent

conveyance lawsuits against Christina Ray, Plaintiff’s former wife, and other related parties over

a series of fraudulent conveyances she made during 2008 and 2009 to her former counsel and her

consulting business in order to avoid paying Plaintiff a debt of at least $974,610.79.

          14.   Defendant John G. Balestriere is an attorney licensed to practice in the State of

New York and is the founding partner of Balestriere Fariello LLP. Upon information and belief,

he is a citizen of the State of New York, and at all times herein he was an employee, agent,

associate or principal of Balestriere Fariello LLP.

          15.   John Does 1-5 are fictitious names and attorneys at Balestriere Fariello LLP

whose identities are unknown at this time, but will be ascertainable in discovery. At all times

here relevant, John Does 1-5 were employees, agents, associates or principals of Balestriere

Fariello LLP.




                                                 4
           Case 1:18-cv-11211-JMF Document 4 Filed 12/04/18 Page 6 of 21



                              FACTUAL ALLEGATIONS

A.     First & Second Fraudulent Conveyance Actions

       16.     Christina Ray is Ames Ray’s ex-wife. The two divorced in 1977, though they had

business dealings until 1994, including ventures in real estate and a hedge fund.

       17.     Ames Ray commenced an action against Christina in 1998 in New York Supreme

Court for breaching a series of promissory notes and contracts, resulting in damages of at least

$974, 610.79. See e.g. Ray v. Ray, Index No. 604381/1998 (NY Sup. Ct., Hon. C.E. Ramos). On

October 10, 2018, Justice Charles E. Ramos, based on a July 2017 jury questionnaire, dismissed

the 1998 action and further granted Ms. Ray’s request for attorney fees. Plaintiff filed his notice

of appeal on November 14, 2018 seeking to overturn Justice Ramos’s order in its entirety.1

       18.     Earlier, in March 2008, Justice Ramos dismissed the 1998 action on summary

judgment, only to be reversed by the First Department in April 2009. In 2010, Plaintiff sued Ms.

Ray under New York Debtor and Creditor Law (“NYDCL”) §§ 273-a and 276 after she

encumbered her Manhattan co-op with a mortgage of nearly $500,000 (the “First Fraudulent

Conveyance Action”).

       19.     In an order dated July 14, 2011, Justice Ramos dismissed the First Fraudulent

Conveyance Action at the pleading stage, which was affirmed by the First Department, Appellate

Division, in an order dated July 13, 2013. See Ray v Ray, 108 A.D.3d 449 (1st Dep’t 2013). In

affirming the dismissal, the First Department held that the NYDCL § 273-a claim failed because

there was no judgment or stay against Ms. Ray when she refinanced her mortgage and




       1
        To date, the First Department has already overturned Justice Ramos on multiple
occasions relating to Plaintiff’s 1998 lawsuit against Ms. Ray. See e.g. Ray v. Ray, 121 A.D.3d
620, 995 N.Y.S.2d 567 (1st Dep’t 2014); Ray v. Ray, 61 A.D.3d 442, 876 N.Y.S.2d 383 (1st
Dep’t 2009).

                                                 5
          Case 1:18-cv-11211-JMF Document 4 Filed 12/04/18 Page 7 of 21



transferred the proceeds to her former counsel, and the NYDCL § 276 claim failed because it

was not pleaded with sufficient particularity. Id at 451-52.

        20.      Following the dismissal of the First Fraudulent Conveyance Action in July 2013,

Plaintiff conferred with Defendants about the prospect of bringing another fraudulent

conveyance lawsuit against Ms. Ray and her consulting company, Guarnerius Management, LLC

(“Guarnerius”). Plaintiff was prompted to consider bringing a second action after he learned

from Ms. Ray that she transferred hundreds of thousands of dollars from her mortgage proceeds

to Guarnerius.

        21.      In deciding whether to file a second fraudulent conveyance lawsuit, Plaintiff and

Defendants were well aware of the prospect that, if Plaintiff were to file in New York Supreme

Court, there was a substantial likelihood that Justice Ramos would dismiss the action and impose

sanctions on Plaintiff and Defendants. For example, on October 8, 2013, Defendant Balestriere

wrote to Plaintiff:

        Following up further here, I simply want to state what you already know: Chris
        will file a motion for sanctions (either of her own volition, or upon invitation by
        Judge Ramos). We must be ready to address both a motion to dismiss and a
        motion for sanctions, and be ready to appeal an order both granting the motion to
        dismiss and for sanctions. You know this, but I just want to be perfectly clear: our
        view is that the claim is of merit, but, as you know, very, very tough. I expect
        Judge Ramos to issue a sanctions award against you and our firm, so we must be
        ready for that.

          22.         At no time in considering whether to file a second fraudulent conveyance

lawsuit against Ms. Ray and Guarnerius did Defendants apprise Plaintiff of the conflict of

interest that existed between the parties, considering that Justice Ramos would have to decide

how to apportion sanctions between Plaintiff and Defendants.




                                                  6
           Case 1:18-cv-11211-JMF Document 4 Filed 12/04/18 Page 8 of 21



           23.      On April 23, 2014, Plaintiff sued Ms. Ray and Guarnerius for fraudulent

conveyances she made upon encumbering her Manhattan co-op (the “Second Fraudulent

Conveyance Action”), asserting three causes of action under NYDCL §§ 273, 276 and 276-a.

           24.      By order dated September 15, 2015, Justice Ramos dismissed Plaintiff’s first

and second causes of action under NYDCL §273 and § 276, pursuant to CPLR 3211(a)(5), based

on res judicata and collateral estoppel, and all three causes of action under §§ 273, 276 and 276-

a for failure to state a claim under CPLR 3211(a)(7), after communicating his intention to do so

in a November 12, 2014 hearing.

           25.      In the order, Justice Ramos further granted Ms. Ray’s request for sanctions,

indicating that he would hold a hearing in the months ahead to determine the sanctions’ amount

and how they should be apportioned between Plaintiff and Defendants.2

           26.      On November 14, 2014, following Justice Ramos dismissal of the Second

Fraudulent Action and imposition of sanctions on Plaintiff and Defendants, Defendants, once

again, failed to apprise Plaintiff on the conflict of interest that existed between the parties, given

that Justice Ramos would have to decide how to apportion sanctions between Plaintiff and

Defendants. Specifically, Defendant Balestriere stated: “As discussed, we are prepared to

handle whatever we must going forward. Without sounding presumptuous at all, and

acknowledging that any further steps in the litigation shall take time and money and potentially

cause stress, I am extremely confident that Judge Ramos was dead wrong in granting the

sanctions motions and nearly as wrong when he granted the motion to dismiss.”




       2
        Initially, the sanctions hearing was scheduled for December 8, 2015, but was later
pushed back to January 11-12, 2016.

                                                   7
           Case 1:18-cv-11211-JMF Document 4 Filed 12/04/18 Page 9 of 21



           27.       Balestriere also raised the prospect of Defendants retaining their own counsel

to represent them for the sanctions hearing, writing:

       As also discussed, our firm shall very likely need to hire an attorney to represent
       our firm in any sanctions proceedings or litigation. I am not sure exactly how that
       should work, and we will discuss before we formally engage anyone. However, I
       expect that such counsel would formally represent the firm and make arguments
       on behalf of the firm while we work very closely with such lawyer both to fend
       off any sanctions against you and to assist the lawyer as he needs (since my view
       is that your interests and that of the firm are completely aligned) [emphasis
       added].3

           28.       Thus, instead of advising Plaintiff to retain additional counsel for handling the

issue of sanctions, Defendants maintained that their interests and those of Plaintiff were

“completely aligned”, even though there was a direct conflict of interest between the parties.


B.     Defendants Abandon Plaintiff on Eve of Sanctions Hearing

       29.       Beginning as early as 2013, Plaintiff was contemplating whether to file a lawsuit,

pursuant to New York Judiciary Law (“JL”) § 487, against Ms. Ray’s counsel, Donald E.

Watnick and Julie Stark, for deceitful and defamatory comments they made about Plaintiff while

representing Ms. Ray in the 1998 action.

       30.       Defendants knew of Plaintiff’s intentions to file the JL § 487 action for well over

a year, and even considered representing him in the lawsuit. But beginning in December 2015,

Defendants changed their tune dramatically, as talks between them and Ms. Ray over settling her

claims for her attorney’s fees heated up, and Defendants believed they could settle with Ms. Ray

before Justice Ramos would have an opportunity to formally impose sanctions against them,

thereby protecting their reputations and safeguarding their professional standing.




       3
       With Plaintiff’s acquiescence, Defendants ultimately retained the law firm of Allegaert
Berger & Vogel LLP to represent them at the sanctions hearing.

                                                  8
         Case 1:18-cv-11211-JMF Document 4 Filed 12/04/18 Page 10 of 21



       31.     Defendants’ frustrations with Plaintiff over Plaintiff’s reluctance to capitulate to

Ms. Ray’s settlement demands boiled over mere weeks before the scheduled sanctions hearing.

Specifically, on December 7, 2018, Defendant Balestriere threatened to withdraw as Plaintiff’s

counsel if Plaintiff went ahead and filed the JL § 487 complaint and further threatened that he

would be compelled to disclose privileged communications between him and Plaintiff

concerning his vehement opposition to the filing of JL § 487 complaint. (“[I]f you did choose to

file the JL 487 claim before the sanctions issue is resolved, either through settlement or

completing the hearing, we would very unfortunately be forced to withdraw as your counsel.

The high risk to the firm creates a conflict that would regrettably force us to withdraw;” “[G]iven

that part of your defense is that you relied on the advice of counsel, there is a significant risk that

Judge Ramos could declare attorney-client privilege waived and order us turn over all

communications between us. Turning over these emails would be harmful both at the hearing

and in the breach of contract case.”)

       32.     Defendant Balestriere reiterated those sentiments to Frank Raimond, Plaintiff’s

counsel on the contemplated JL § 487 action, writing on December 8, 2015: “I realize you may

not know that after discussions with counsel we unfortunately believe that we will have to move

to withdraw if the 487 claim is filed prior to resolution of the sanctions issue. That is because of

the potential irreconcilable conflict raised and the possibility that the sanctions hearing will result

in our firm being forced to turn over reams of attorney-client privileged communications. It will

be devastating to Ames, as I told him and wrote him yesterday.”

       33.     On December 18, 2015, Defendant Balestriere in an email to Mr. Raimond

persisted with his threats while continuing to implore Plaintiff not to file the contemplated JL §

487 complaint, writing:




                                                   9
           Case 1:18-cv-11211-JMF Document 4 Filed 12/04/18 Page 11 of 21



       [I]f you file now while we are negotiating the sanctions settlement I have every
       confidence that Watnick will newly seek sanctions against Ames and us for bad
       faith negotiations. We will then be forced to withdraw and disclose that you
       ignored my advice and acted against Ames's and our firm's interests. If you file the
       complaint I reserve all rights for you to be liable for any costs, including but not
       limited to, legal fees which our firm shall incur in defending ourselves from a
       sanctions motion brought upon by your acting against Ames's interests.
       Moreover, I expect our exchanges on this settlement and our emails to you will be
       discoverable. [Emphasis added.]

       34.     The settlement discussions with Ms. Ray ultimately collapsed after Defendants,

against Plaintiff’s direct wishes, offered to settle for $16,000, which would have given Ms. Ray a

much-needed infusion of cash to defend herself in the underlying 1998 action.

       35.     Following Defendants’ threats on December 7, 2015 to withdraw as Plaintiff’s

counsel and disclose confidential and privileged attorney-client communications to the

opposition, Plaintiff concluded that Defendants would be unable to represent him at the

upcoming sanctions hearing, especially in light of the fact that he fully intended to file the JL §

487 complaint in the weeks ahead.4 As such, he ceased affirmatively communicating with

Defendants about litigation strategy, fearing that any such communication would be turned over

to opposing counsel.

       36.     Defendants’ repeated threats to disclose privileged and confidential

communications with Plaintiff to Ms. Ray forced Plaintiff to scramble and find an attorney on

the eve of the sanctions hearing, throwing his life into a tailspin during the holiday season.

Indeed, as Plaintiff lamented to Frank Raimond during this period of time, Defendants’ conduct




       4
        Plaintiff eventually filed the JL § 487 complaint against Ms. Ray’s counsel on January
22, 2016, which was dismissed by a federal court in the Southern District of New York and
affirmed by the Second Circuit. Ray v. Watnick, 182 F. Supp. 3d 23 (S.D.N.Y. 2016), as
amended (May 3, 2016), aff'd, 688 F. App'x 41 (2d Cir. 2017)



                                                 10
         Case 1:18-cv-11211-JMF Document 4 Filed 12/04/18 Page 12 of 21



had left him “high and dry”, feeling as though “the sword of Damacles” was hanging over his

head.

        37.    Ultimately, Plaintiff was able to convince Mr. Raimond to represent him at the

hearing, even though Mr. Raimond had minimal opportunity to prepare for it. However,

Plaintiff, in retaining Mr. Raimond on the eve of the hearing, was forced to expend thousands of

additional dollars in legal fees so that Mr. Raimond could get up to speed and review the

extensive record.

        38.    On December 28, 2015, Plaintiff wrote to Defendant Balestriere stating that he

had not yet found an attorney to represent him at the upcoming sanctions hearing. Balestriere

immediately responded that his firm would do so, despite his repeated threats to withdraw as

Plaintiff’s counsel and disclose confidential and privileged communications to the opposition.

        39.    Tellingly, Plaintiff never responded to Defendant Balestriere’s offer, continuing

to search for an attorney to represent him at the upcoming sanctions hearing. On January 6, 2016,

Plaintiff, once again, informed Defendant Balestriere that he would no longer be representing

him on an ongoing basis, writing, “You last month have told me that I need [to find] an attorney

to represent me on my fraudulent conveyance lawsuit, that your legal interests are antagonistic to

mine, that your emails may go to defendant [Chris Ray], and that you will quit me under the

circumstances. As you know, I have spent weeks scrambling to get an attorney to represent me

on my fraudulent conveyance lawsuit. I have understood that you have relieved yourself as my

counsel.” Later that day, he informed Defendant Balestriere that Frank Raimond would be

representing him in the upcoming sanctions hearing.

        40.    At no time following Defendants’ threats made on December 7, 2015, did

Plaintiff agree to pay Defendants for legal work performed after that date, and, in fact,




                                                 11
           Case 1:18-cv-11211-JMF Document 4 Filed 12/04/18 Page 13 of 21



Defendants expressly asserted on January 6, 2016 that they “shall do no further work on your

behalf.” Yet, Defendants throughout 2016 demanded that Plaintiff pay them over $66,000 in

legal bills, including roughly $25,000 for work done between January 2016 and April 2016,

when Plaintiff expressly informed Defendants that he had replaced them with Frank Raimond as

counsel.

C.     Plaintiffs’ Appeal to First Department

       41.     During the sanctions hearing, Justice Ramos found both Plaintiff and Defendants

joint and several liable for Christina Ray’s attorney’s fees totaling $33,900.53 and $1,254 in

costs, and issued a written ruling, dated March 7, 2016, stating as much. Plaintiff subsequently

filed his Notice of Appeal before the First Department on April 12, 2016.

       42.     In June 2016, after filing their Notice of Appeal in April 2016, Defendants

withdrew their appeal of Justice Ramos’s order and settled with Ms. Ray, paying her $20,000 for

indemnification.

       43.     Defendants’ settlement with Ms. Ray prejudiced Plaintiff in his appeal before the

First Department by giving the impression that Defendants agreed with Justice Ramos’s ruling –

namely, that the 2014 complaint was facially meritless and filed in bad faith.

       44.     Compounding problems, Defendants have refused to turn over to Plaintiff his

voluminous litigation file dating back to 2010, which would have been helpful to Plaintiff in his

appeal and the prosecution of a third fraudulent conveyance lawsuit, despite repeated requests

from Plaintiff to do so.

       45.     Rather, Defendants have attempted to extort Plaintiff, expressly conditioning the

return of the file in exchange for Plaintiff paying purported outstanding invoices for work done

after Defendants walked away from Plaintiff and ceased their legal relationship. For example, in




                                                12
             Case 1:18-cv-11211-JMF Document 4 Filed 12/04/18 Page 14 of 21



March 2016, Defendants informed Frank Raimond, an attorney for Plaintiff, that they would not

work with Plaintiff on proposed revisions to Justice Ramos’s sanctions order if Plaintiff did not

promptly pay his outstanding legal invoices, and further intimated that if Plaintiff failed to do so

Defendants would “retaliate” by enlisting Donald E. Watnick, counsel to Ms. Ray, to submit

joint proposed revisions that would shift the predominance of culpability for the sanctions onto

Plaintiff.

        46.      On February 18, 2018, the First Department vacated Justice Ramos’s order

imposing sanctions, and also overturned Justice Ramos’s dismissal of Plaintiff’s first and second

causes of action under NYDCL §273 and § 276 on the grounds of res judicata and collateral

estoppel because the First Fraudulent Conveyance Action had been dismissed “not on the merits

but due to pleading defects.” See Ray v. Ray, 68 N.Y.S. 3d 724, 725 (1st Dep’t 2018).

Nevertheless, the First Department affirmed the lower court’s dismissal on all three causes of

action, under §§ 273, 276 and 276-a, for failure to state a claim, pursuant to CPLR 3211(a)(7).5

                                FIRST CAUSE OF ACTION

                             BREACH OF FIDUCIARY DUTY

        47.      Plaintiff incorporates by reference each and every allegation set forth above as if

fully stated herein.

        48.      As Plaintiff’s counsel, Defendants and each of their members and partners as an

entity owed a fiduciary duty to Plaintiff to act at all times in Plaintiff’s best interests and have

breached this duty by placing their pecuniary and reputational interests above that of Plaintiff’s.

Defendants breached their fiduciary duties owed to Plaintiff, by, among other things, failing to



        5
         On August 6, 2018, Plaintiff filed a third fraudulent conveyance lawsuit against Ms. Ray
and her consulting company in Federal Court in the Southern District of New York. See Ray v.
Ray, et al., Index No. 1:18-cv-07035 (S.D. NY Hon. George B. Daniels).

                                                  13
         Case 1:18-cv-11211-JMF Document 4 Filed 12/04/18 Page 15 of 21



apprise Plaintiff of the conflict of interest that would exist and, in fact, did exist when Justice

Charles E. Ramos imposed sanctions against Plaintiff and Defendants, and repeatedly

threatening to withdraw as counsel on the eve of a sanctions hearing set by Justice Ramos and

disclose confidential and privileged communications between Plaintiff and Defendants to Ms.

Ray, in order to strong-arm Plaintiff into settling on adverse terms and not file a lawsuit against

Ms. Ray’s counsel under New York Judiciary Law § 487 for making a series of deceitful and

untruthful misstatements about Plaintiff. Defendants’ actions were rooted in their desperation

not to anger Ms. Ray’s counsel so that they could settle Ms. Ray’s request for sanctions without

requiring Justice Ramos to issue a formal, written decision imposing them on Defendants.

       49.     As a direct and proximate result of Defendants’ multiple breaches of their

fiduciary duty as detailed herein, Plaintiff has suffered irreparable harm, including being placed

at a significant disadvantage in a January 2016 sanctions hearing, where Plaintiff was forced to

retain new counsel on the eve of the hearing, expending thousands of additional dollars so that

the new counsel could get up to speed, and was found joint and several liable with Defendants

for attorneys’ fees and costs, totaling $35,154.53, and retaining new counsel, spending thousands

of additional dollars, to pursue the appeal of Justice Ramos’s sanctions order and dismissal,

which the First Department granted in part and denied in part, vacating the award of sanctions

while reaffirming the lawsuit’s dismissal.

       50.     Plaintiff is entitled to recover from Defendants all damages he has suffered as a

consequence of Defendants’ acts and omissions as detailed herein, including, but not limited to,

any additional monies Plaintiff has spent on pursuing his partially successful appeal to the First

Department overturning Justice Ramos’s order; thousands of additional dollars Plaintiff was

forced to expend when retaining new counsel on the eve of the sanctions hearing; the return of




                                                  14
         Case 1:18-cv-11211-JMF Document 4 Filed 12/04/18 Page 16 of 21



Plaintiff’s litigation file; punitive damages; and any additional relief that this Court deems

necessary and appropriate.

                                SECOND CAUSE OF ACTION

                NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS

        51.     Plaintiff incorporates by reference each and every allegation set forth above as if

fully stated herein.

        52.     At all relevant times, Defendants, as Plaintiff’s personal attorneys, owed Plaintiff

a duty to act with reasonable care. Defendants breached this duty by, among other things, failing

to apprise Plaintiff of the conflict of interest that would exist and, in fact, did exist when Justice

Charles E. Ramos imposed sanctions against Plaintiff and Defendants, and repeatedly

threatening to withdraw as counsel on the eve of a sanctions hearing set by Justice Ramos and

disclose confidential and privileged communications between Plaintiff and Defendants to Ms.

Ray, in order to strong-arm Plaintiff into settling on adverse terms and not file a lawsuit against

Ms. Ray’s counsel under New York Judiciary Law § 487 for making a series of deceitful and

untruthful misstatements about Plaintiff. Defendants’ actions were rooted in their desperation

not to anger Ms. Ray’s counsel so that they could settle Ms. Ray’s request for sanctions without

requiring Justice Ramos to issue a formal, written decision imposing them on Defendants.

        53.     Defendants’ conduct was both extreme and outrageous in that Plaintiff was forced

to scramble and find an attorney to represent him on the eve of the sanctions hearing, throwing

his life into a tailspin during the holiday season. Plaintiff was left with no options but to find a

new attorney, since Defendants repeatedly threatened to disclose confidential and privileged

communications between Plaintiff and Defendants to Ms. Ray, in order to strong-arm Plaintiff

into settling on adverse terms and not file a lawsuit against Ms. Ray’s counsel under New York




                                                  15
             Case 1:18-cv-11211-JMF Document 4 Filed 12/04/18 Page 17 of 21



Judiciary Law § 487 for making a series of deceitful and untruthful misstatements about

Plaintiff.

        54.      As a direct and proximate cause of Defendants’ conduct, Plaintiff has suffered

and will continue to suffer significant physical injury, pain and suffering, extreme and severe

mental anguish, and emotional distress.

        55.      Plaintiff is entitled to recover from Defendants all damages he has suffered as a

consequence of Defendants’ acts and omissions as detailed herein, including, but not limited to,

any additional monies Plaintiff has spent on pursuing his partially successful appeal to the First

Department overturning Justice Ramos’s order; thousands of additional dollars Plaintiff was

forced to expend when retaining new counsel on the eve of the sanctions hearing; the return of

Plaintiff’s litigation file; punitive damages; and any additional relief that this Court deems

necessary and appropriate.

                                  THIRD CAUSE OF ACTION

                                        CONVERSION

        56.      Plaintiff incorporates by reference each and every allegation set forth above as if

fully stated herein.

        57.      Defendants have impermissibly retained possession of Plaintiff’s litigation file,

which dates back to 2010, despite repeated requests by Plaintiff for Defendants to return the

entire file. Defendants do not have the right to possess the file, and, as such, have intentionally

interfered with and deprived Plaintiff of use of his personal property. Defendants’ actions also

constitute a violation of New York Professional Code ¶ 1.16(e), which governs an attorney’s

obligations to a former client.




                                                  16
         Case 1:18-cv-11211-JMF Document 4 Filed 12/04/18 Page 18 of 21



        58.     As a direct and proximate cause of Defendants’ conversion, Plaintiff has suffered

and will continue to suffer irreparable harm, since Plaintiff has filed a third fraudulent

conveyance lawsuit against Christina Ray and her consulting company in the Southern District of

New York and has filed his Notice of Appeal to overturn in its entirety Justice Ramos’s order

dismissing Plaintiff’s 1998 lawsuit against Ms. Ray for breaching a series of promissory notes

and contracts and granting Ms. Ray’s request for attorney fees.

        59.     Plaintiff is entitled to recover from Defendants all damages he has suffered as a

consequence of Defendants’ acts and omissions as detailed herein.

                                FOURTH CAUSE OF ACTION

                         DISGORGEMENT OF ATTORNEY FEES

        60.     Plaintiff incorporates by reference each and every allegation set forth above as if

fully stated herein.

        61.     Beginning in 2013, Defendants knew of Plaintiff’s intention to file a lawsuit

under New York Judiciary Law § 487 against Ms. Ray’s counsel for making a series of deceitful

and untruthful misstatements about Plaintiff. As such, Defendants were obliged to withdraw as

counsel of record had they truly disagreed with Plaintiff’s contemplated course of action, and

Defendants’ failure to do so constitutes a violation of New York Professional Code ¶ 1.7(a)(2),

which governs when an attorney should withdraw as counsel due to a conflict of interest.

Defendants further violated New York Professional Code ¶ 1.7(a)(2) by, among other things,

failing to apprise Plaintiff of the conflict of interest that would exist, and, in fact, did exist when

Justice Charles E. Ramos imposed sanctions against Plaintiff and Defendants, and repeatedly

threatening to withdraw as counsel on the eve of a sanctions hearing set by Justice Ramos and

disclose confidential and privileged communications between Plaintiff and Defendants to Ms.




                                                  17
         Case 1:18-cv-11211-JMF Document 4 Filed 12/04/18 Page 19 of 21



Ray, in order to strong-arm Plaintiff into settling on adverse terms and not file a lawsuit against

Ms. Ray’s counsel under New York Judiciary Law § 487 for making a series of deceitful and

untruthful misstatements about Plaintiff. Defendants’ actions were rooted in their desperation

not to anger Ms. Ray’s counsel so that they could settle Ms. Ray’s request for sanctions without

requiring Justice Ramos to issue a formal, written decision imposing them on Defendants.

       62.     In light of Defendants’ multiple breaches of New York Professional Code ¶

1.7(a)(2), Plaintiff is entitled to recover all fees paid to Defendants for representing him in the

Second Fraudulent Conveyance Action, totaling tens of thousands of dollars. Likewise,

Defendants must forgo all purported outstanding invoices for work done after Defendants walked

away from Plaintiff and ceased their legal relationship.

                               PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for the following relief:

       a.      That Defendants be ordered to account for and compensate Plaintiff for all

               damages caused by their actions, including compensatory and punitive damages;

       b.      That Defendants be ordered to disgorge all fees received from Plaintiff for

               representing him in the Second Fraudulent Conveyance Action and be ordered to

               forgo all purported outstanding invoices for work done after Defendants walked

               away from Plaintiff and ceased their legal relationship;

       c.      That Defendants be ordered to promptly return to Plaintiff his entire litigation file,

               dating back to 2010;

       d.      That Plaintiff be granted pre-judgment and post-judgment interest on the

               damages caused by Defendants’ acts and omissions as detailed herein; and




                                                  18
 Case 1:18-cv-11211-JMF Document 4 Filed 12/04/18 Page 20 of 21



e.    That Plaintiff be granted any additional relief as the Court deems just

      and proper.

Dated: Brooklyn, New York
       December 3, 2018


                                    LAW OFFICES OF DAVID ANZISKA

                                    By: ____/s/ D. Anziska_____________
                                           David Anziska
                                           115 Montague St., Suite 5A
                                           Brooklyn, New York 11201
                                           Email: david@anziskalaw.com
                                           Phone: (914) 216-3540




                                       19
         Case 1:18-cv-11211-JMF Document 4 Filed 12/04/18 Page 21 of 21



                               DEMAND FOR JURY

Plaintiff hereby demands a jury trial on all causes of action so triable.

Dated: Brooklyn, New York
       December 3, 2018


                                               LAW OFFICES OF DAVID ANZISKA

                                               By: ____/s/ D. Anziska_____________
                                                      David Anziska
                                                      115 Montague St., Suite 5A
                                                      Brooklyn, New York 11201
                                                      Email: david@anziskalaw.com
                                                      Phone: (914) 216-3540




                                                 20
